Honorable J. L. Curlee, Secretary
  State Board of Barber Examiners
_ Aust+in,Texas
                              Opinion No. O-6444
                              Re: Authority of Board of
                                   Barber Examiners to ex-
                                   empt a registered barber
                                   or registered assistant
                                   barber from the payment
                                   of registration fees
t                                  prescribed In Sec. 20,
  Dear Sir:                        Art. 73&a, V.A.P.C.
         We are in receipt of your letter of recent date
  requ@sting the opinion of this department on the above
  stated matter.
          Your letter reads, in part, as follows:
              "Does the   Board of Barber -aminers have
          the authority   to exempt a registered barber
          or registered   assistant barber, now in the
          armed forces,   from paying the registration
          fee."
          Sec. 20, Article 734a, V.A,P,C., provides:
               "That every registered barber and every regls-
          tered assistant barber, who continues in active
          practice or service, shall annually on or before
          the 1st day of November of each year renew his
          certificate of registration which shall be issued
          by the Board of Barber Examiners, upon the pay-
          ment of a renewal fee of Two Dollars and Fifty
          Cents ($2.50). Every certificate of registra-
          tion which has not been renewed prior to that
          date shall expire on the 1st day of November of
      ,   that year. A registered barber or a registered
          assistant barber, whose certificate of registra-
          tion may, within thirty (30) days thereafter, and
          not later, have his certificate of registration
          restored upon making a satisfactory BhOWing to the
          Board, supported by his personal affidavit, which,
    Hon. J. L. Curlee, page 2 (O-6444)


          in the opinion of the Board, will excuse the
          applicant for having failed to renew his certi-
          ficate within the time required by this Act.
          Any registered barber who retires from the rac-
          tice of barbering for not more than five (5 'j
          years may renew his certificate of registration
          by making proper showing to the Board, supported
          by his personal affidavit, which In the opinion
          of the Board would justify the Board in issuing
          a certificate to such applicant as upon an original
          a plication upon payment of a fee of five dollars
             .OO when filing affidavit as fee for making
          &minition."
                    Sec. 1, Article 734a, V.A.P.C"?.,
                                                    provides:
               "That it shall be unlawful for any person to
          engage in the practice or attempt to practice bar-
          bering in the State of Texas without a certificate
          or registration as a registered .barber issued pur-
          suant to the provisions of this Ac.5,by the Board
          of Barber Examiners hereinafter created."
                    Sec. 2, Article 734a, V.A.P.C. provides:

.               "That It shall be unlawful for any person to
           serve or attempt to serve as an assistant barber
           under a registered barber witSin the State of
           Texas without a certificate of registration as a
           registered assistant barber, issued by the Board
           herein provided for."
                    Article 1, Sec. 28, Constitut~lonof Texas pro-
           VideB:

                "No power of suspending laws in this State
           shall be exercised except by the Legislature."
           The Legislature has undoubt'edpower to amend or
    change existing statutory law, including that which is
    contained in a code or revision, in order to meet changing
    conditions, An Act may be amended during the session at
    which it was,passed or at any subsequent session, by en-
    actment specifically setting forth its changed terms,
    (39 Tex. Jur", p0 125, and authorities cited therein)
           In view of the foregoing, it is the opinion of this
    department that the State Board of Barber Examiners is
    yzithoutpower to waive or suspend the requirements of Sec.
    20, Article 73&a, V.A.P.C.
c   Hon. J. L. Curlee, page 3 (0-6444)


           Whether such law should be amended or repealed is
    a matter to be determined by the Legislature.
           Trusting that the foregoing fully answers your in-
    quiry, we remain
                                         Yours very   truly,

                                 ATTORNEY GENERAL OF TEXAS




    JAE:ddt